DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on 6/2/2020. It is noted, however, that applicant has not filed a certified copy of the 1907883 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: The specification contains the phrases “downward the base” and the base upper the control bar support” which both appear to be missing words.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim contains the phrase “downward the base” which appears to be missing a word such as “toward” or “to”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  The claims uses the term “its own gear”, but a phrase like “the gear of the base rotator” would enhance clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the phrase “a pair of interconnecting members extending inbetween opposing end regions of the control bar and the base upper the control bar support” which renders the claim indefinite because it is not possible to ascertain how the interconnecting members are positioned and to what other pieces of structure they are connected.  Claims 2-26 are rejected as being dependent on claim 1 and therefore containing the same defect.
Claim 11 contains the phrase “an upper frame type element” which renders the claim indefinite because it is unclear what would distinguish an “upper frame” from and “upper frame type element”.  As best understood an “upper frame type element” is the same as an upper frame.
Claim 26 is rendered indefinite because the claim lists a structure (a rating or recording system) and a list of functions, but does not explicitly tie the functions to the rating or recording system or any other part of the claimed control device.  As such it is not possible to ascertain if the functions are intended to be method steps or if they are truly functions of the apparatus.  As best understood, the functions are functions of the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2015004821 discloses a kite control system with a rotating base. WO 2011076270 discloses a kite control system
The examiner notes that while there are currently no art rejections, any amendments necessary to respond to the claim objections and rejection may necessitate an art rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644